         Case 8-20-08043-ast            Doc 18     Filed 08/19/21        Entered 08/19/21 09:33:26




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                     :
    In re:                                                           :   Chapter 11
                                                                     :
    ORION HEALTHCORP, INC1.                                          :   Case No. 8-18-71748 (AST)
                                                                     :
                          Debtors.                                   :   (Jointly Administered)
                                                                     :
    HOWARD M. EHRENBERG IN HIS CAPACITY                              :
    AS LIQUIDATING TRUSTEE OF ORION                                  :   Adv. Pro. No. 8-20-08043 (AST)
    HEALTHCORP, INC., ET AL.,                                        :
                                                                     :
                           Plaintiff,                                :
                                                                     :
    v.                                                               :
                                                                     :
    LEVEL 3 COMMUNICATIONS LLC f/d/b/a                               :
    TW TELECOM OF COLORADO, LLC,                                     :
                                                                     :
                           Defendant.                                :


                STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

             It is hereby stipulated by and between the parties to the above-captioned adversary

proceeding (the “Adversary Proceeding”), through their undersigned counsel, that pursuant to

Rule 41 of the Federal Rules of Civil Procedure, made applicable by Rule 7041 of the Federal

Rules of Bankruptcy Procedure, this Adversary Proceeding is dismissed with prejudice with each

party to bear its own costs.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network
Management, LLC (7168). The corporate headquarters and the mailing address for the Debtors listed
above is 1715 Route 35 North, Suite 303, Middletown, NJ 07748.
      Case 8-20-08043-ast       Doc 18     Filed 08/19/21         Entered 08/19/21 09:33:26




Dated: August 17, 2021                                Dated: August 17, 2021

PACHULSKI STANG ZIEHL & JONES LLP                     KASOWITZ BENSON TORRES LLP
Attorneys for Plaintiff Howard M. Ehrenberg,          Attorneys for Defendant, Level 3
in his capacity of Liquidating Trustee of Orion       Communications, LLC
Healthcorp, Inc., et al

By:      /s/ Jeffrey P. Nolan                         By:      /s/ Ross Skank
      Ilan D. Scharf, Esq.                                  Ross Shank, Esq.
      Jeffrey P. Nolan, Esq., (Pro Hac Vice)                1633 Broadway
      780 Third Avenue, 34th Floor                          New York, New York 10019
      New York, NY 10017                                    Telephone: (212) 506-1700
      Tel: (212) 561-7700                                   Facsimile: (212) 506-1800
      Email: ischarf@pszjlaw.com                            Email: RShank@Kasowitz.com
               jnolan@pszjlaw.com
                                                            Kevin P. Kitchen, Esq.
                                                            STINSON LLP
                                                            50 South Sixth Street, Suite 2600
                                                            Minneapolis, MN 55402
                                                            Tel: (612) 335-1500
                                                            Email: kevin.kitchen@stinson.com


SO ORDERED:




                                                                 ____________________________
 Dated: August 19, 2021                                                    Alan S. Trust
        Central Islip, New York                                Chief United States Bankruptcy Judge

                                                  2
